The order of the Appellate Division should be modified, without costs, by reversing so much thereof as affirms the order and judgment which declares that the uninsured motorist provisions in the policy issued by Fireman’s Fund Insurance Co. obtain and, except as so modified, affirmed. Since the accident took place on a roadway immediately adjoining the insured premises, the exclusion in the homeowner’s policy issued by Boyal Globe and Newark Insurance Companies did not apply. That policy afforded complete coverage and it may not be said that there was no bodily injury liability insurance in force at the time of the accident. Moreover, the uninsured motorist endorsement to the Fireman’s policy did not relate to vehicles owned by the named insured. By this endorsement the insurer does not undertake to provide additional liability insurance, but merely agrees to pay to the named insured within the limits of the policy, whatever sum he is legally entitled to recover against an uninsured tort-feasor. Inasmuch as the alleged tort-feasor here was the named insured, we conclude that there is no basis upon which uninsured motorist coverage could be predicated.
Concur: Chief Judge Fued and Judges Burke, Scileph, Bergan, Breitel, Jasen and Gibson.